       Case 5:19-cv-00566-GTS-ATB Document 1 Filed 05/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 JAMES BASS,

                               Plaintiff,                       Docket No. 5:19-CV-0566 (GTS/ATB)

        - against -                                             JURY TRIAL DEMANDED


 SYRACUSE UNIVERSITY

                                Defendant.


                                            COMPLAINT

       Plaintiff James Bass (“Bass” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Syracuse University (“Syracuse” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of

copyrighted photographs of members of the Syracuse basketball team, owned and registered by

Bass, a professional Photographer. Accordingly, Bass seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
         Case 5:19-cv-00566-GTS-ATB Document 1 Filed 05/13/19 Page 2 of 4




         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

         5.    Bass is a professional Photographer in the business of licensing his photographs

for a fee having a usual place of business at 8417 Oswego Road #252, Baldwinsville, New York

13027.

         6.    Upon information and belief, Syracuse has place of business at 900 South Crouse

Avenue, Syracuse, New York 13244.

                                    STATEMENT OF FACTS

         A.    Background and Plaintiff’s Ownership of the Photographs

         7.    Bass photographed members of the Syracuse basketball team (the “Photographs”).

         8.    Bass is the author of the Photographs and has at all times been the sole owner of

all right, title and interest in and to the Photographs, including the copyright thereto.

         9.    The Photographs were registered with United States Copyright Office and were

given Copyright Registration Numbers VA 2-144-185, and VA 2-144-186.

         B.    Defendant’s Infringing Activities

         10.   Bass photographed members of the Syracuse basketball team for the team’s social

media.

         11.   Syracuse ran the Photographs on billboards, tickets, programs, etc. See Exhibits A

and B.

         12.   Syracuse did not license the Photographs from Plaintiff for other uses besides

social media, nor did Syracuse have Plaintiff’s permission or consent to publish the Photographs

other than social media.

                                      CLAIM FOR RELIEF
       Case 5:19-cv-00566-GTS-ATB Document 1 Filed 05/13/19 Page 3 of 4




                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Syracuse infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Websites. Syracuse is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by Syracuse have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Syracuse be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photographs;
       Case 5:19-cv-00566-GTS-ATB Document 1 Filed 05/13/19 Page 4 of 4




       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded its attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 13, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff James Bass
